Citation Nr: 1442515	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an effective date earlier than July 10, 2006, for the assignment of a 100 percent rating for bilateral hearing loss.

2.   Entitlement to an effective date earlier than July 10, 2006, for the assignment of special monthly compensation (SMC) based on deafness in both ears.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to March 1968, and from June 1968 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2010, which denied an effective date earlier than July 10, 2006, for the assignment of a 100 percent for bilateral hearing loss.  In September 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

Although the issue of entitlement to an earlier effective date for SMC has not been separately developed, SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim."  Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, this matter is properly before the Board.  In this regard, the criteria for SMC based on deafness in both ears are explicitly tied to the criteria for a schedular 100 percent rating.  38 C.F.R. § 3.350(a)(5).  


FINDINGS OF FACT

1.  In a rating decision dated in January 2007, the RO granted a 100 percent rating for bilateral hearing loss, effective July 10, 2006, based on examination findings showing entitlement to a 100 percent rating in December 2006, and a claim for increase received July 10, 2006.

2.  The evidence of record does no show that the criteria for a 100 percent rating for bilateral hearing loss were met prior to the December 2006 examination.  

3.  Rating decisions dated in August 2007 and March 2008 confirmed the effective date of July 10, 2006, for the assignment of a 100 percent rating for bilateral hearing loss.

4.  The last rating decision addressing that issue on any basis, in March 2008, became final when the Veteran failed to timely perfect an appeal of the assigned effective date with the submission of a timely substantive appeal within a year of the March 2008 rating decision, or within 60 days of the January 2009 statement of the case.  

5.  There is no probative evidence that the RO actually received the Veteran's claim dated in January 2006 before July 10, 2006.  

6.  No allegations of CUE have been raised in the January 2007, August 2007, or March 2008 decisions addressing the July 10, 2006, effective date for the assignment of a 100 percent rating for bilateral hearing loss.  

7.  The medical evidence first shows findings warranting a 100 percent rating under the rating schedule for bilateral hearing loss on the December 2006 VA examination; deafness was not shown prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 10, 2006, for the assignment of a 100 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.157, 3.400, 20.200, 20.302 (2013).  

2.  The criteria for an effective date prior to July 10, 2006, for the assignment of a 100 percent rating for SMC based on deafness in both ears have not been met.  38 U.S.C.A. §§ 1114, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In a letter dated in December 2009, the Veteran was informed of the evidence necessary to substantiate a claim for an earlier effective date, and of his and VA's respective duties to provide specific information.  He was not told of the requirement of clear and unmistakable error (CUE), but the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 (2002). 

The Board also concludes VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records and examination reports.  In March 2008, the RO specifically obtained all available audiometric findings and reports for the period from December 2003 to date from the relevant VAMC.  An examination is not warranted in this case where there are prior final decisions.  

With respect to the September 2012 Travel Board hearing, the Veteran and his wife were afforded the opportunity to fully explain their allegations, and the undersigned VLJ explained the issues and attempted to elicit information as to the existence evidence that may have been overlooked, in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010); see 38 C.F.R. § 3.103(c)(2).  No allegations of prejudicial notice or assistance errors have been raised.  Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Bilateral Hearing Loss

The Veteran claims entitlement to an effective date earlier than July 10, 2006, for the grant of a 100 percent rating for bilateral hearing loss.  Briefly, VA records show that the Veteran's claim for an increased rating was received at the RO on July 10, 2006.  At that time, an examination prior to the Veteran's departure for 7 months on August 22, 2006, was requested.  Accordingly, he was scheduled for a VA examination, but the RO was informed, on August 8, 2006, that the Veteran had failed to report.  Good cause for his failure to report has not been shown; he simply stated, in a statement dated August 17, 2006, that he had been "unable to attend."  Because this was not received at the RO until August 29, 2006, after his stated departure date, the examination was deferred until his return.  Based on a VA examination in December 2006, he was granted a 100 percent rating for bilateral hearing loss, effective July 10, 2006, in a January 2007 rating decision.  

In general, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (period for consideration in an increased rating claim extends to one year prior to the date of claim).  


The Veteran contends that the date of claim should be in January 2006.  He states that he filed the claim at that time through a county office of his accredited representative, the Oregon Department of Veterans' Affairs (ODVA), and sat and watched while it was faxed in, and confirmation received.  

The evidence of record shows that a claim for increase was received at the RO on July 10, 2006; at that time, the claim was identified as a resubmission, and copies of the January 2006 claim and ODVA cover sheet were enclosed.  However, there is no record of such a claim having been received at the RO prior to the submission in July 2006.  In May 2011, the RO noted that no correspondence or development actions relevant to the claim of increase were found in MAP-D or Virtual VA prior to July 10, 2006.  

The Veteran argues that the Portland RO had numerous problems with lost or missing claims during that time period, of which his own was one.  However, he has submitted no evidence in support of this assertion.  Significantly, although in a September 2009 statement, he cited the ODVA as the source of this information, the ODVA has submitted no statement to this effect.  

There is a presumption of regularity, under which it is presumed that public officers (including VA employees) have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Prescribed administrative procedures regarding handling mail require, at a minimum, association with the claims file.  See M21-1 MR, Part III, Subpart ii, Chapters 1, Section B.  The Veteran's unsubstantiated statement is not clear evidence to the contrary, especially where the alleged source of the information has not corroborated his statement.  

In this regard, although the Veteran states that he watched the claim being faxed, it appears, from the address on the cover letter from the representative accompanying the claim for increase, that it would have been faxed to the state office of the ODVA.  This procedure was also followed in the July 2006 claim and the September 2009 statements.  However, the ODVA is not part of the U. S. Department of Veterans Affairs (VA), and, as such, a submission to the ODVA office does not constitute the receipt of a claim by VA.  Because these procedures indicate that the fax the Veteran witnessed was sent, not to the RO, but to the ODVA, the Veteran does not have actual knowledge that his claim was ever sent to the RO.  In this regard, the Veteran indicated at his hearing that he was not aware of this distinction; that he assumed when it was sent from the county office, it was sent directly to the RO.  

Moreover, the decision establishing the effective date of July 10, 2006, has become final.  Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). (holding that any other result would vitiate the rule of finality).  No allegations of CUE have been made in this case.  

Specifically, after the January 2007 rating decision granted a 100 percent rating for bilateral hearing loss, effective July 10, 2006, in a January 2007 rating decision, the Veteran filed a claim in May 2007 wherein he argued for an earlier effective date for the assignment of the 100 percent evaluation, based on his having filed his claim in January 2006.  This was denied by the RO in August 2007.  The RO developed the issue of whether an earlier effective date was warranted on the basis of 38 C.F.R. § 3.157.  

Under this regulation, a report of an examination or hospitalization which meets specified requirements will be accepted as an informal claim for benefits.  38 C.F.R. §3.157(a).  In determining what constitutes a "report of examination" under 38 C.F.R. § 3.157(b)(1), although such may be less detailed than a formal compensation examination, it must at least "describe the results of a specific, particular examination."  Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  Moreover, the report of examination or hospitalization must indicate that the service-connected disability worsened since the last time it was evaluated. Id.  After obtaining additional medical records from the VAMC, an earlier effective date on this basis was denied, because the additional medical records did not show hearing test examinations meeting the requirements for an evaluation in excess of 30 percent prior to the December 2006 VA examination.  A notice of disagreement with that determination was received in April 2008, and a statement of the case was furnished in January 2009.  

However, the Veteran did not perfect his appeal by the submission of a timely substantive appeal.  An appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) ; 38 C.F.R. § 20.200.  For an appeal to be timely, the claimant must file a notice of disagreement within the year after the RO sends notice of the adverse decision; and a substantive appeal must be filed within 60 days of issuance of the statement of the case, or within the remainder of the 1-year period which follows the RO's notice of the adverse decision, whichever period ends later.  38 C.F.R. §§ 20.200, 20.302.  

A timely substantive appeal was not received in the present case.  Notably, in a statement received in September 2009, the Veteran conveyed his continued disagreement with the denial of an earlier effective date.  This was more than one year after the March 2008 rating decision, and more than 60 days after the January 2009 statement of the case.  Therefore, the statement was untimely for the purpose of acceptance in lieu of a substantive appeal.  The Veteran was informed that the submission had not been a timely substantive appeal in October 2009, and he did not appeal the timeliness issue.  

He again filed a claim for an earlier effective date in November 2009.  This claim was denied in a February 2010 rating decision, and the Veteran perfected an appeal of that decision.  By that point, however, the decision establishing the effective date had become final.  As noted above, once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  See Rudd v. Nicholson, 20 Vet. App. at 300.  Here, the Veteran has not alleged CUE in any of the prior final rating decision.  No allegations of CUE have been made regarding the January 2007 rating decision, which assigned an effective date of July 10, 2006, as the date the claim was received, or in the August 30, 2007, rating decision, which reiterated July 10, 2006, as the earliest possible effective date.  Similarly, no allegations of CUE have been made regarding the March 2008 rating decision, which found that the medical evidence did not show findings warranting a higher rating prior to the December 2006 VA examination.  He has not, for instance, claimed the existence of evidence which would show that he was entitled to a 100 percent evaluation at any point during the year prior to his July 2006 claim.  

Given the foregoing, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

SMC

The Veteran is also in receipt of special monthly compensation (SMC) based on deafness in both ears, effective July 10, 2006, granted in a rating decision dated in October 2008.  The Veteran did not appeal the effective date of the SMC.  Nevertheless, SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim."  Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, that issue is before the Board.  

Special monthly compensation under 38 U.S.C. 1114(k) is payable for deafness of both ears.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Deafness of both ears, having absence of air and bone conduction will be held to exist where examination in a Department of Veterans Affairs authorized audiology clinic under current testing criteria shows bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule.  38 C.F.R. § 3.350(a)(5).  Here, the benefit was granted based on the December 2006 VA examination, which showed that the bilateral hearing loss met the criteria for a 100 percent evaluation under the rating schedule.  In this regard, the Veteran has not shown to have a complete absence of air conduction.  Indeed, based solely on pure tone air conduction thresholds, the December 2006 findings only reflected a 30 percent rating.  See 38 C.F.R. §§ 4.85, Tables VIA and VII, 4.86(a) (setting forth exceptional patterns of hearing impairment where the rating is based on pure tone thresholds only).  Here, the criteria for a 100 percent rating were met by the inclusion of loss of speech discrimination, as set forth in Table VI.  There is no evidence showing entitlement to a 100 percent rating prior to the December 2006 VA examination.  

Thus, eligibility for SMC based on deafness was not established prior to the current effective date of July 10, 2006, and, therefore, entitlement to an earlier effective date for SMC may not be granted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to an effective date earlier than July 10, 2006, for the assignment of a 100 percent rating for bilateral hearing loss is denied.

Entitlement to an effective date earlier than July 10, 2006, for the assignment of SMC based on deafness in both ears is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


